UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2003 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-49985 Online Consortium Corp. (Exact name of registrant as specified in its charter) British Columbia, Canada n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 11133, #2250  1055 W. Georgia St. Vancouver, Canada V6E 3P3 (Address of principal executive offices) (Zip Code) (604) 689-4200 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 5,786,834 shares outstanding of the registrants Common Stock without par value as of April 30, 2003. Online Consortium Corp. INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Consolidated Balance Sheets at July 31, 2002 and April 30, 2003 3 Consolidated Statements of Income and Loss - Three and nine months ended April 30, 2003 and 2002 4 Consolidated Statements of Cash Flows - Three and nine months ended April 30, 2003 and 2002 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operations 7 Item 3. Controls and Procedures 15 PART II  OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Changes in Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 -2- PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ONLINE CONSORTIUM CORP. Consolidated Balance Sheets (Expressed in Canadian dollars) April 30, 2003 July 31, 2002 (unaudited) ASSETS Current Cash & short-term deposits $ 2,988 $ 2,158 Accounts receivable 440 1,165 Prepaid expenses 0 0 3,428 3,323 Capital Assets 15,840 19,324 TOTAL ASSETS $ 19,268 $ 22,647 LIABILITIES Current Accounts payable & accrued liabilities $ 19,551 $ 41,205 Liabilities of discontinued operations 49,776 60,151 Due to a related party 0 306,980 69,327 408,336 SHAREHOLDERS EQUITY Share capital 6,445,555 6,039,170 Share issuance costs (153,835) (153,835) Deficit (6,341,779 (6,271,564) (50,059) (385,689) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 19,268 $ 22,647 On behalf of the Board: "D. Grant Macdonald" Director "Shirley Kancs" Director See accompanying notes to consolidated financial statements -3- ONLINE CONSORTIUM CORP. Consolidated Statement of Income and Loss For the Three and Nine Months Ended April 30, 2003 (Expressed in Canadian dollars) Three Months Ended April 30, 2003 Three Months Ended April 30, 2002 Nine Months Ended April 30, 2003 Nine Months Ended April 30, 2002 EXPENSES Accounting 767 0 5,847 3,605 Advertising, promotion 400 0 3,088 4,261 Amortization 1,161 1,038 3,483 3,112 Consulting fees 0 6,000 0 11,000 Filing fees 3,716 7,518 18,308 18,363 Hosting fees 3,035 504 8,603 504 Interest 0 3,571 6,840 7,686 Legal 1,167 1,601 7,656 7,822 Licenses/dues/subscriptions 0 248 0 578 Office expenses 161 2,543 2,515 4,736 Rent and storage 212 3,710 637 23,405 Salaries and benefits 3,227 4,244 12,441 47,456 Telephone 296 904 797 4,247 14,142 31,881 70,215 136,775 Loss from continuing operations (14,142) (31,881) (70,215) (136,775) Loss from discontinued operations 0 (1,024) 0 (43,686) Net loss for the period (14,142) (32,905) (70,215) (180,461) Deficit, Beginning of Period (6,327,637) (6,187,589) (6,271,564) (6,040,033) Deficit, End of Period (6,341,779) (6,220,494) (6,341,779) (6,220,494) Loss per share (0.003) (0.01) (0.01) (0.06) See accompanying notes to consolidated financial statements -4- ONLINE CONSORTIUM CORP. Consolidated Cash Flow Statement For the Three and Nine Months Ended April 30, 2003 (Expressed in Canadian dollars) Three Months Ended April 30, 2003 Three Months Ended April 30, 2002 Nine Months Ended April 30, 2003 Nine Months Ended April 30, 2002 Unaudited Unaudited Unaudited Unaudited Cash provided by (used for) operating activities: Net gain (loss) for the period (14,142) (31,885) (70,215) (136,775) Add loss from discontinued operations, net 0 (1,022) 0 (43,686) (14,142) (32,907) (70,215) (180,461) Adjustment for not cash items cash: Amortization of capital assets 1,161 1,038 3,483 3,112 Change in non-cash working capital: Accounts receivable 1,022 1,353 725 4,006 Accounts payable (14,937) 2,442 (32,028) (35,582) (13,915) 3,795 (31,303) (31,576) Investing activities: Purchase of capital assets 0 (3,673) 0 (3,673) Financing activities: Advance from related company 0 31,360 (306,980) 190,542 Capital stock issued for cash 11,000 0 44,000 0 Capital stock issued for debt 0 0 361,845 0 11,000 31,360 98,865 190,542 Cash used in continuing operations 15,896 (387) 830 (22,056) Cash used in discontinued operations 0 0 0 24,064 Increase (Decrease) in cash position 15,896 (387) 830 2,008 Cash position, Beginning of Period 18,884 4,021 2,158 1,626 Cash position, End of Period $ 2,988 $ 3,634 $ 2,988 $ 3,634 See accompanying notes to consolidated financial statements -5- ONLINE CONSORTIUM CORP. Notes to Consolidated Financial Statements For the Three and Nine Months ended April 30, 2003 (Expressed in Canadian dollars) (Unaudited) 1. Accounting policies The interim consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles. The interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements for the fiscal year ended July 31, 2002, except as described below, and should be read in conjunction with those statements. The other disclosures below are incremental to those reflected in the annual statements. 2. Related Part Transaction At July 31, 2002, the Company had borrowed $306,980 by way of a promissory note from Brett Holdings Ltd., a company controlled by D. Grant Macdonald, Onlines President and Director. The promissory note plus any additional loans are due on demand and bear interest at the annual prime rate plus 2%. By December 2002 the Company had borrowed an additional $41,800 from Brett Holdings Ltd to help finance its operations. The loan interest of $6,840 was also outstanding. On December 13, 2002, the Company completed a Shares for Debt Agreement, whereby Brett Holdings Ltd. received 2,370,800 shares at $0.15 per share in settlement of its outstanding loan of $355,620. 3. Private Placement On January 10, 2003 regulatory acceptance was received for a Non-Brokered Private Placement of 165,000 units at a price of $0.20 per unit. Each unit consisted of one common share and one non-transferable share purchase warrant. One warrant entitles the holder to purchase one additional common share at a price of $0.22 per share for a one year period. Proceeds from the Private Placement totaling $44,000 will be used for general operating expenses. -6- ITEM 2. Managements Discussion and Analysis or Plan of Operations Cautionary Note Regarding Forward-Looking Statements This report contains forward-looking statements that reflect our current expectations about our future results, performance, prospects and opportunities.
